DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballandras (U.S. Pub. No. 2012/0034935) with (PCT Filed on Mar. 14. 2019 and Foreign Application Priority Data on Mar. 16, 2018), in view of Marksteiner (U.S. Pub. No. 2016/0365842).                               
Regarding claim 1, Ballandras teaches a Rayleigh mode surface acoustic wave resonator (100/200) (fig. 1-2, 5a, page 1, par [0008-0009, 0012, 0018]) (see the Rayleigh mode and a fast propagation velocity, and a surface acoustic wave resonator) comprising: 
a high impedance layer (Silicon substrate/layer) (page 1, 4, par [0013-0014, 0055]) (see a layered silicon-insulator-silicon substrate); 
a piezoelectric layer (224) over the high impedance layer (230/704) (Silicon substrate/layer) (fig. 2, 5A-B, 7, page 2-4, par [0022-0023, 0054-0055, 0060]) (see a piezoelectric layer over a base substrate), 
an acoustic impedance of the high impedance layer (Silicon substrate/layer 602/704)) being greater than an acoustic impedance of the piezoelectric layer (224/600/702) (fig. 2, 5 A-B, 7, page  par [0134, 0138, 0142-0143]) (see the piezoelectric layer 600 is attached to the base substrate 602 via the SiO.sub.2 layer 606, and the base substrate 602 at the periphery is greater than the thickness t.sub.2 at the centre of the base substrate 602, a layer of piezoelectric material 702 formed on top of a base substrate 704, the base substrate 704 being a Silicon on Insulator substrate (SOI). A Silicon on Insulator substrate (SOI) corresponds to a layered silicon-insulator-silicon substrate. The insulating layer 706 can be a SiO.sub.2 layer. The insulating layer 706 is positioned at a depth d from the surface 708 of the base substrate 704, and the base substrate 704 is being greater than an acoustic impedance of the piezoelectric layer (224/600/702) (fig. 7)); 
an interdigital transducer electrode (IDT-104) (the transducer structure 104 comprises two inter-digitated comb electrodes 116 and 118, each comprising a plurality of electrode fingers 120, 122 respectively.) over the piezoelectric layer (224) (fig. 2, page 1, par [0008, 0039]) (see transducer structure provided over the substrate comprising inter-digitated comb electrodes, and at least one transducer structure in the direction of propagation of an acoustic wave, characterised in that the acoustic wave propagation substrate is a composite substrate comprising a base substrate and a piezoelectric layer);
 a temperature compensating layer (202) (SiO.sub.2 layer (SiO2)) over the interdigital transducer electrode (204) (page par [0058-0061]) (see the thickness of the SiO.sub.2 layer 230 represents a parameter to optimize the properties of the composite substrate 202 to obtain the required electrochemical coupling coefficient k.sub.s.sup.2 and the temperature stability of the composite substrate 202 and the wave phase velocity for the desired applications of the SAW tag device/204 IDT); and 
a low impedance layer (230/606) (SiO.sub.2 layer (SiO2)) between the high impedance layer (226/602) (silicon layer) and the piezoelectric layer (224/600)/(Lithium Niobate) (fig. 2, 6, page par [0068, 0076, 0122, 0125, 0.142]) (see SiO.sub.2 layer 606 is provided on top of the base substrate 602 prior to providing the piezoelectric layer 600 to improve the attachment. The SiO.sub.2 layer may be naturally present on the Si base substrate 602),
 the surface acoustic wave resonator configured to generate a Rayleigh mode surface acoustic wave having a wavelength λ (page par [0047, 0054, 0065, 0121]) (see a surface acoustic wave, the order of one wavelength λ, the Rayleigh modes and the pure shear wave).
Ballandras teaches an acoustic impedance of the low impedance layer (706) (SiO.sub.2 layer (SiO2)) is lower than the acoustic impedance of the high impedance layer (704) (silicon layer (SOI) ) (page par [0014]) (see the base substrate can also comprise a Bragg mirror composed of alternated low/high acoustic impedance layers, and high impedance layer (602/704) (silicon layer (SOI) ) is thicker par [0119] ). 
But Ballandras does not mention clearly the low impedance layer (706) (SiO.sub.2 layer (SiO2)) is lower than the acoustic impedance of the high impedance layer (704) (silicon layer (SOI)).
However, Marksteiner teaches an acoustic wave having the wavelength λ if the individual low and high impedance layers have a thickness of in each case approximately λ/4 (fig. 1, page 1, par [0007]), and
Marksteiner teaches the low impedance layer (SiO.sub.2 layer (SiO2)) is lower than the acoustic impedance of the high impedance layer (silicon layer (SOI)) (fig. 1, page 1, par [0015-0016, 0019) (see the low impedance layer can be formed from (SiO.sub.2), and dielectric layers can be used as low impedance layers. Layers having a relatively low density exhibit a low acoustic impedance. Layers composed of silicon, SiO.sub.2,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ballandras with Marksteiner, in order to provide ow impedance layers. Layers having a relatively low density exhibit a low acoustic impedance. Layers composed of silicon, SiO.sub.2, silicon nitride or else organic layers are preferably used, provided that they have a sufficient thermal stability and an insensitivity to moisture (see suggested by Marksteiner on page par [0019]).

Regarding claim 12, Ballandras teaches a Rayleigh mode surface acoustic wave resonator (100/200) (fig. 1-2, 5a, page 1, par [0008-0009, 0012, 0018]) (see the Rayleigh mode and a fast propagation velocity, and a surface acoustic wave resonator) comprising: 
a high impedance layer (Silicon substrate/layer) (page 1, 4, par [0013-0014, 0055]) (see a layered silicon-insulator-silicon substrate); 
a lithium niobate layer (224) (piezoelectric layer (224)) over the high impedance layer ((Silicon substrate/layer) (230/226/704) (fig. 2, 5A-B, 7, page 2-4, par [0022-0023, 0054-0055, 0060]) (see a piezoelectric layer over a base substrate), 
an interdigital transducer electrode (IDT-104) (the transducer structure 104 comprises two inter-digitated comb electrodes 116 and 118, each comprising a plurality of electrode fingers 120, 122 respectively) over the piezoelectric layer (224) (fig. 2, page 1, par [0008, 0039]) (see transducer structure provided over the substrate comprising inter-digitated comb electrodes, and at least one transducer structure in the direction of propagation of an acoustic wave, characterised in that the acoustic wave propagation substrate is a composite substrate comprising a base substrate and a piezoelectric layer);
a first silicon dioxide layer (202) (SiO.sub.2 layer (SiO2)) over the interdigital transducer electrode (204) (page par [0058-0061]) (see the thickness of the SiO.sub.2 layer 230 represents a parameter to optimize the properties of the composite substrate 202 to obtain the required electrochemical coupling coefficient k.sub.s.sup.2 and the temperature stability of the composite substrate 202 and the wave phase velocity for the desired applications of the SAW tag device/204 IDT); and 
a second silicon dioxide layer (230/606) (SiO.sub.2 layer (SiO2)) between the high impedance layer (226/602) (silicon layer) and the piezoelectric layer piezoelectric layer (224/600)/(Lithium Niobate) (fig. 2, 6, page par [0068, 0076, 0122, 0125, 0.142]) (see SiO.sub.2 layer 606 is provided on top of the base substrate 602 prior to providing the piezoelectric layer 600 to improve the attachment. The SiO.sub.2 layer may be naturally present on the Si base substrate 602),
the Rayleigh mode surface acoustic wave resonator configured to generate a Rayleigh mode surface acoustic wave having a wavelength λ (page par [0047, 0054, 0065, 0121]) (see a surface acoustic wave, the order of one wavelength λ, the Rayleigh modes and the pure shear wave).
Ballandras teaches an acoustic impedance of the low impedance layer (706) (SiO.sub.2 layer (SiO2)) is lower than the acoustic impedance of the high impedance layer (704) (silicon layer (SOI) ) (page par [0014]) (see the base substrate can also comprise a Bragg mirror composed of alternated low/high acoustic impedance layers, and high impedance layer (602/704) (silicon layer (SOI) ) is thicker par [0119] ). 
But Ballandras does not mention clearly an acoustic impedance of the high impedance layer (Silicon substrate/layer 602/704) being greater than an acoustic impedance of the lithium niobate layer (224) (piezoelectric layer (224)); and the low impedance layer (706)(SiO.sub.2 layer (SiO2)) is lower than the acoustic impedance of the high impedance layer (704) (silicon layer (SOI)).
 However, Marksteiner teaches an acoustic wave having the wavelength λ if the individual low and high impedance layers have a thickness of in each case approximately λ/4 (fig. 1, page 1, par [0007]), and
Marksteiner teaches an acoustic impedance of the high impedance layer (Silicon substrate/layer) being greater than an acoustic impedance of the lithium niobate layer (piezoelectric layer) (fig. 1, page 2-3, par [0020-0021, 0032]) (see BAW resonator comprises a material having a higher impedance than aluminum (lithium niobate layer)/(piezoelectric layer) (see for the piezoelectric layer use is made of aluminum nitride );
Marksteiner teaches the low impedance layer (SiO.sub.2 layer (SiO2)) is lower than the acoustic impedance of the high impedance layer (silicon layer (SOI)) (fig. 1, page 1-2, par [0015-0016, 0019, 0032) (see the low impedance layer can be formed from (SiO.sub.2), and dielectric layers can be used as low impedance layers. Layers having a relatively low density exhibit a low acoustic impedance. Layers composed of silicon, SiO.sub.2,) (see crystalline silicon substrate is a layer having a high acoustic impedance, whereas the other has good electrical conductivity. Aluminum nitride is preferably used as the piezoelectric layer PS. (par [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ballandras with Marksteiner, in order to provide ow impedance layers. Layers having a relatively low density exhibit a low acoustic impedance. Layers composed of silicon, SiO.sub.2, silicon nitride or else organic layers are preferably used, provided that they have a sufficient thermal stability and an insensitivity to moisture (see suggested by Marksteiner on page par [0019]).

Regarding claims 2 and 13, Ballandras teaches the piezoelectric layer or (lithium niobate layer) has a thickness in a range from 0.1λ to 0.5λ (fig. 6A-D, page par [0121]) (see the piezoelectric layer 600 is either monocrystalline Lithium Niobate (LiNbO.sub.3), or Lithium Tantalate (LiTaO.sub.3). The thickness t of the piezoelectric layer 600 formed on the base substrate 602 is of the order of the wavelength λ, in particular smaller than the wavelength, for example λ/4 or even λ/10, more in particular 0.5 μm).

Regarding claim 3, Ballandras teaches the piezoelectric layer is a lithium niobate layer (fig. 6A-D, page 7-8, par [0121, 0123]) (see the piezoelectric layer 600 is either monocrystalline Lithium Niobate (LiNbO.sub.3), or Lithium Tantalate (LiTaO.sub.3, the piezoelectric material layer 600 is Lithium Niobate LiNbO.sub.3 ).

Regarding claims 4 and 14, Ballandras teaches the piezoelectric layer has a cut angle in a range from 115° to 135° (page 1, 7, par [0011, 0122-0123]) (see the piezoelectric material layer 600 with θ, an angle of the crystallographic orientation comprised between -30° and 90°, or cut angles in the ranges [0°-100° ] and [140°-180° ] favour the use of shear wave modes and Rayleigh waves can be exploited using any crystal cut in the range [100°-180° ]) .

Regarding claim 5, Marksteiner teaches the low impedance layer is a silicon dioxide layer (SiO.sub.2 layer (SiO2))  (fig. 1, page 1, par [0015-0016, 0019) (see the low impedance layer can be formed from (SiO.sub.2), and dielectric layers can be used as low impedance layers, a low acoustic impedance. Layers composed of silicon, SiO.sub.2, silicon nitride or else organic layers are preferably used, provided that they have a sufficient thermal stability and an insensitivity to moisture.).

Regarding claims 6 and 15, Marksteiner teaches the low impedance layer (silicon dioxide layer (SiO.sub.2 layer (SiO2)) has a thickness in a range from 0.01λ to 0.3λ (fig. 1, page 1, 4, par [0007, 0039]) (see the total thickness of the low impedance layer LI and of the compensation layer KS is 5/4, 7/4 or a higher odd multiple of λ/4, and acoustic wave having the wavelength λ if the individual low and high impedance layers have a thickness of in each case approximately λ/4).

Regarding claims 7 and 16, Ballandras teaches the high impedance layer is a silicon layer (266) (page 1, 4, par [0013-0014, 0055-0056]) (see a layered silicon-insulator-silicon substrate/ high acoustic impedance layers such as Silica and Tungsten or Silica and Silicon Nitride).

Regarding claims 8 and 17, Ballandras teaches the temperature compensating layer (202) (SiO.sub.2 layer (SiO2)) is a silicon dioxide layer( 202) (SiO.sub.2 layer (SiO2)) (page 4, par [0058-0061]) (see the thickness of the SiO.sub.2 layer 230 represents a parameter to optimize the properties of the composite substrate 202 to obtain the required electrochemical coupling coefficient k.sub.s.sup.2 and the temperature stability of the composite substrate 202 and the wave phase velocity for the desired applications of the SAW tag device), and
Marksteiner teaches the silicon dioxide layer has a thickness in a range from 0.01λ to 0.4λ (page 1, par [0008]) (see the resonator and usually consisting of SiO.sub.2, beyond the abovementioned standard value of λ/4). And this leads to higher stress densities in the SiO.sub.2 layer and thus also to a better temperature compensation, that is also the temperature compensating layer. (par [0008]).
Therefore, the combination of Ballandras and Marksteiner is teaching the limitation of claim.

Regarding claim 9, Ballandras teaches a silicon nitride layer (SOI-704) over the temperature compensating layer (706) (SiO.sub.2 layer (SiO2)) (fig. 7, page , par [0141]) (see the base substrate 704 being a Silicon on Insulator substrate (SOI). A Silicon on Insulator substrate (SOI) corresponds to a layered silicon-insulator-silicon substrate. The insulating layer 706 can be a SiO.sub.2 layer. The insulating layer 706 is positioned at a depth d from the surface 708 of the base substrate 704).

Regarding claims 10 and 18, Ballandras teaches a reflection coefficient of the surface acoustic wave resonator is at least 0.9 for a frequency range from 2 GHz to 3.75 GHz (fig. 4, 5B, page 2, 3, 6, par [0016, 0031, 0042, 0050,  0096]) (see a Rayleigh wave with an electromechanical coupling coefficient ranging from 0.1 to 0.5%, Rayleigh waves on monolithic (YX/)/128° LiNbO.sub.3. An improved reflection coefficient of the reflector at the Bragg condition results in a better detection of the reflected waves by the transducer structure, the SAW resonator 404 may operate at different frequencies, for instance 2.45 GHz for the SAW tag device), 

Regarding claims 11 and 19, Ballandras teaches a reflection coefficient of the surface acoustic wave resonator is at least 0.9 for a frequency range from above a pass band of a filter that includes the Rayleigh mode surface acoustic wave resonator to 3.75 GHz (fig. 4, 5B, page 2, 3, 6, par [0016, 0031, 0042, 0050,  0096]) (see a Rayleigh wave with an electromechanical coupling coefficient ranging from 0.1 to 0.5%, Rayleigh waves on monolithic (YX/)/128° LiNbO.sub.3. An improved reflection coefficient of the reflector at the Bragg condition results in a better detection of the reflected waves by the transducer structure, the SAW resonator 404 may operate at different frequencies, for instance 2.45 GHz for the SAW tag device), And
Marksteiner teaches a filter constructed from BAW resonator frequency bands the associated mobile radio systems which have to have a high edge steepness owing to a small band gap between two adjacent bands. (fig. 3, page 3-4, par [0028, 0040]), 
Therefore, the combination of Ballandras and Marksteiner is teaching the limitation of claim.
 As to claims 11 and 19, references teaches the SAW resonator 404 may operate at different frequencies, for instance 2.45 GHz for the SAW tag device (par [0096]), 
references fail to disclose various values such as, to 3.75 GHz…. as cited in the claims.
However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular values regarding the degree sector….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 20, Ballandras teaches the interdigital transducer electrode includes two layers (fig. 2, page 7-8, par [0112, 0128]) (see the piezoelectric material 506 is attached to the base substrate 504 via the SiO.sub.2 layer 512).
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 13, 2022